 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7   DONTE BELL,
 8                              Plaintiff,                  CASE NO. 2:19-cv-01727 RAJ-BAT

 9           v.                                             ORDER GRANTING EXTENSION
                                                            OF DISPOSITIVE MOTIONS
10   NATIONAL CREDIT SYSTEMS, INC.,                         DEADLINE AND DENYING AS
                                                            MOOT MOTION FOR EXTENSION
11                              Defendant.                  TO FILE AFFIDAVIT

12
            Based on the unopposed motions for extension of time filed by Defendant National
13
     Credit Systems, Inc. (“NCS”) (Dkt. 90, 92), it is hereby ORDERED that the deadline for
14
     dispositive motions is extended to November 30, 2020.
15
            Plaintiff’s motion for an extension of time to file an affidavit in support of attorney’s fees
16
     and costs (Dkt. 88) is denied as moot. Until the District Court resolves the pending Report and
17
     Recommendation regarding Defendant’s motion for sanctions (Dkt. 87), there is no deadline for
18
     the filing of the affidavit. See Dkt. 87 and proposed Order (Dkt. 87-1).
19
            DATED this 7th day of December, 2020.
20

21
                                                           A
                                                           BRIAN A. TSUCHIDA
22                                                         Chief United States Magistrate Judge
23

     ORDER GRANTING EXTENSION OF
     DISPOSITIVE MOTIONS DEADLINE AND
     DENYING AS MOOT MOTION FOR
     EXTENSION TO FILE AFFIDAVIT - 1
